DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to reference Leontiades have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed with respect to reference Risi have been fully considered but they are not persuasive. 
Applicant's argued: “Risi teaches using “voice recognition technology” to select a particular channel (among other things). But “channel selection,” as in Risi, does not disclose or suggest “select media: content” or “use selected media content’, because a channel is not “media content” and cannot reasonably be construed as such”
Examiner respectfully disagrees. the remote control 110 of Risi may include voice recognition technology used for channel selection and as a result the user can choose between different media content displayed in different channel. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9, 10, 17, 19-24, 26, 27, 34-43, 45, 46, 53 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leontiades et al.  (US 5909667) (Leontiades) in view of Risi (US 20020044226). 
Regarding claim 1, Leontiades discloses a system for enabling a user to select media content in an entertainment environment, said system comprising: a remote control device comprising: 
	a set of user activated keys, a microphone for receiving user speech, and a transmitter configured to transmit a speech signal; 
	Col. 5 lines 7-30 for Referring now to FIGS. 3-5, the basic operation of the fast error correction system of the present invention shall now be described. FIG. 3 is a flow chart illustrating the operation of the speech recognition engine 26, FIG. 4(a)-(c) is a flow chart illustrating the operation of the speech text processor application 28, and FIG. 5 is a flow chart illustrating the operation of the voice navigator application 22 in connection with the invention. see also Fig. 9 
	a speech engine configured to: 
	receive the speech signal, provide feedback information comprising a list of possible matches associated with the speech signal, 
 Fig. 4C for step 104 see also Fig. 9 for alternate words (136)
However, Leontiades fails to disclose a speech engine as part of the remote controller.
Leontiades also fails to disclose and output commands for enabling selection of media content; and 
a media content controller configured to: receive the outputted commands, select media content, and use selected media content.
In the same field of endeavor, Risi disclose a remote controller with a set of user activated keys adapted to execute functions of the entertainment environment 	([0015] and Fig. 1 for a sample remote control 110 that includes traditional buttons such as Channel Up/Down, and numbered buttons to allow the user to enter the numeric designation of channels)
enabling selection of media content when substantive meaning is recognized  
	([0024] for the remote control 110 of Risi may include voice recognition technology used for channel selection and as a result the user can surf or choose between different media content displayed un different channel.)
every function that can be executed by activation of the user activated keys can also be executed by the speech engine in response to the recognized substantive meaning 

Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the remote controller including buttons and voice recognition features as disclosed by Risi to the remote controller as disclosed by Leontiades to control the television by using buttons and/or voice recognition features.

	Regarding claim 2 Leontiades further discloses the system of claim 1, wherein every function of the entertainment environment that can be executed by activation of the user activated keys can also be executed by the speech engine.
	Col. 5 lines 7-30 for Referring now to FIGS. 3-5, the basic operation of the fast error correction system of the present invention 

	Regarding claim 3 Leontiades further discloses the system of claim 1, wherein the speech engine is further configured to transcribe the speech signal into textual information.
	Col. 5 lines 7-30 for Referring now to FIGS. 3-5, the basic operation of the fast error correction system of the present invention shall now be described. FIG. 3 is a flow chart illustrating the operation of the speech recognition engine 26, FIG. 4(a)-(c) is a flow chart illustrating the operation of the speech text processor application 28, and FIG. 5 is a flow chart illustrating the operation of the voice navigator application 22 in connection with the invention. see also Fig. 9 

	Regarding claim 4 Leontiades further discloses the system of claim 3, wherein the textual information is represented by binary streams.
	FIG. 6(a), the list of alternate words 64 is stored together with the list of identified words and their assigned tags 62.

	Regarding claim 5 Risi further discloses the system of claim 1, wherein the transmitter is configured to forward the speech signal from the remote-control device to the speech engine without modifying the speech signal.
([0024] for the remote control 110 of Risi may include voice recognition technology used for channel selection and as a result the user can surf or choose between different media content displayed un different channel.)

	Regarding claim 6 Leontiades further discloses the system of claim 1, wherein:
	the speech engine is further configured to recognize meaning embodied in the speech signal; and
	Col. 10, lines 8-40 for Significantly, the optimal value of m (i.e. the number of words in the correction vocabulary) is preferably determined based upon the capabilities of the speech recognition engine 26. In particular, m is preferably determined by statistical evaluation of the recognition engine's performance, to be large enough so as to include in the correction window at least one occurrence of a word which requires correction in the case of previously unedited text which has been dictated. For example, if the speech recognition engine identifies spoken words correctly 98% of the time, then an error will occur in about one (1) out of every fifty (50) words. In this case, it would be 
	the feedback information denotes whether substantive meaning has been successfully recognized in the speech signal.
	Col. 10, lines 8-40 for  Significantly, the optimal value of m (i.e. the number of words in the correction vocabulary) is preferably determined based upon the capabilities of the speech recognition engine 26. In particular, m is preferably determined by statistical evaluation of the recognition engine's performance, to be large enough so as to include in the correction window at least one occurrence of a word which requires correction in the case of previously unedited text which has been dictated. For example, if the speech recognition engine identifies spoken words correctly 98% of the time, then an error will occur in about one (1) out of every fifty (50) words. In this case, it would be desirable to set m to approximately 50. Thus, there will be a reasonable likelihood that the correction window will be large enough to include at least one error.

	Regarding claim 7 Leontiades further discloses the  system of claim 6, wherein recognizing substantive meaning embodied in the speech signal comprises generating a set of navigation grammars and a vocabulary.
	Col. 10, lines 8-40 for  Significantly, the optimal value of m (i.e. the number of words in the correction vocabulary) is preferably determined based upon the capabilities of the speech recognition engine 26. In particular, m is preferably determined by statistical evaluation of the recognition engine's performance, to be large enough so as to include in the correction window at least one occurrence of a word which requires 
	
	Regarding claim 9 Leontiades further discloses the  system of claim 6, further comprising a display, and further wherein: 
	the system is configured to enable text on the display to be selected by activation of the user activated keys; and
	Col. 8 for (18) Subsequently, speech text processor 28 will demarcate or highlight a correction region in step 94 which contains the correction vocabulary. The speech text processor highlights the words in the correction vocabulary set on the user interface screen so as to identify to the user the particular words which are currently available for correction. An example of such highlighting is shown in FIG. 8, as designated by reference numeral 130. Significantly, however, other highlighting techniques may also be used, such as underlining, bold text, different color text, etc. If a user wishes to choose a different correction vocabulary, the highlighted correction region can be repositioned by moving the cursor with available user commands. For example, correction commands may include "next selection" (for moving the cursor past the end of the current highlighted set of correction words), "previous selection" (for moving the cursor to a position m words preceding the present set of highlighted correction words), "top of document" (for moving a cursor to the beginning of text), etc. 
 the system is further configured to enable text on the display to be selected by the speech engine in response to the recognized substantive meaning.
	Col. 10, lines 8-40 for  Significantly, the optimal value of m (i.e. the number of words in the correction vocabulary) is preferably determined based upon the capabilities of the speech recognition engine 26. In particular, m is preferably determined by statistical evaluation of the recognition engine's performance, to be large enough so as to include in the correction window at least one occurrence of a word which requires correction in the case of previously unedited text which has been dictated. For example, if the speech recognition engine identifies spoken words correctly 98% of the time, then an error will occur in about one (1) out of every fifty (50) words. In this case, it would be desirable to set m to approximately 50. Thus, there will be a reasonable likelihood that the correction window will be large enough to include at least one error.

	Regarding claim 10 Leontiades further discloses the  system of claim 1, wherein the speech engine is further configured to provide the feedback information to a set-top-box for visual display to a user.


	Regarding claim 17 Leontiades further discloses the  system of claim 1, wherein the feedback information comprises at least one overlay.
Fig. 4C for step 104 see also Fig. 9 for alternate words (136)
	Regarding claim 18 Leontiades further discloses the  system of claim 1, wherein the set of user activated keys are adapted to execute functions of the entertainment environment.
	FIG. 1 shows a typical computer system 20 for use in conjunction with the present invention. 

	Regarding claim 19 Leontiades further discloses A  method for enabling a user to select media content in an entertainment environment, comprising: 
	receiving a speech signal from a remote control device; 
	Col. 5 lines 7-30 for Referring now to FIGS. 3-5, the basic operation of the fast error correction system of the present invention shall now be described. FIG. 3 is a flow chart illustrating the operation of the speech recognition engine 26, FIG. 4(a)-(c) is a flow chart illustrating the operation of the speech text processor application 28, and FIG. 
	 Fig. 4C for step 104 see also Fig. 9 for alternate words (136)
	providing feedback information comprising a list of possible matches associated with the speech signal; 
	Col. 5 lines 7-30 for Referring now to FIGS. 3-5, the basic operation of the fast error correction system of the present invention shall now be described. FIG. 3 is a flow chart illustrating the operation of the speech recognition engine 26, FIG. 4(a)-(c) is a flow chart illustrating the operation of the speech text processor application 28, and FIG. 5 is a flow chart illustrating the operation of the voice navigator application 22 in connection with the invention. see also Fig. 9 
	 Fig. 4C for step 104 see also Fig. 9 for alternate words (136)
	However, Leontiades fails to disclose 
	outputting commands for enabling selection of media content; and selecting and using media content based on the outputted commands.
In the same field of endeavor, Risi disclose a remote controller with 
	outputting commands for enabling selection of media content; and selecting and using media content based on the outputted commands.
 ([0024] for the remote control 110 may include voice recognition technology used for channel selection). 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the remote controller including buttons and voice 

	Regarding claim 20 Leontiades further discloses the  method of claim 19, further comprising transcribing the speech signal into textual information.
	Col. 5 lines 7-30 for Referring now to FIGS. 3-5, the basic operation of the fast error correction system of the present invention shall now be described. FIG. 3 is a flow chart illustrating the operation of the speech recognition engine 26, FIG. 4(a)-(c) is a flow chart illustrating the operation of the speech text processor application 28, and FIG. 5 is a flow chart illustrating the operation of the voice navigator application 22 in connection with the invention. see also Fig. 9 

	Regarding claim 21 Leontiades further discloses the  method of claim 20, wherein the textual information is represented by binary streams. 
	FIG. 6(a), the list of alternate words 64 is stored together with the list of identified words and their assigned tags 62.

	Regarding claim 22 Risi further discloses the  method of claim 19, further comprising forwarding the speech signal to a speech engine without modifying the speech signal.
([0024] for the remote control 110 of Risi may include voice recognition technology used for channel selection and as a result the user can surf or choose between different media content displayed un different channel.)
	Regarding claim 23 Leontiades further discloses the  method of claim 19, further comprising recognizing meaning embodied in the speech signal; and, further wherein the feedback information denotes whether substantive meaning has been successfully recognized in the speech signal.
	Col. 10, lines 8-40 for  Significantly, the optimal value of m (i.e. the number of words in the correction vocabulary) is preferably determined based upon the capabilities of the speech recognition engine 26. In particular, m is preferably determined by statistical evaluation of the recognition engine's performance, to be large enough so as to include in the correction window at least one occurrence of a word which requires correction in the case of previously unedited text which has been dictated. For example, if the speech recognition engine identifies spoken words correctly 98% of the time, then an error will occur in about one (1) out of every fifty (50) words. In this case, it would be desirable to set m to approximately 50. Thus, there will be a reasonable likelihood that the correction window will be large enough to include at least one error.

	Regarding claim 24 Leontiades further discloses the  method of claim 23, wherein recognizing substantive meaning embodied in the speech signal comprises generating a set of navigation grammars and a vocabulary.
	Col. 10, lines 8-40 for  Significantly, the optimal value of m (i.e. the number of words in the correction vocabulary) is preferably determined based upon the capabilities of the speech recognition engine 26. In particular, m is preferably determined by statistical evaluation of the recognition engine's performance, to be large enough so as to include in the correction window at least one occurrence of a word which requires 

	Regarding claim 26 Leontiades further discloses the  method of claim 23, further comprising:
	enabling displayed text to be selected using the remote control device;
	and enabling displayed text to be selected in response to the recognized substantive meaning.
	Col. 10, lines 8-40 for  Significantly, the optimal value of m (i.e. the number of words in the correction vocabulary) is preferably determined based upon the capabilities of the speech recognition engine 26. In particular, m is preferably determined by statistical evaluation of the recognition engine's performance, to be large enough so as to include in the correction window at least one occurrence of a word which requires correction in the case of previously unedited text which has been dictated. For example, if the speech recognition engine identifies spoken words correctly 98% of the time, then an error will occur in about one (1) out of every fifty (50) words. In this case, it would be desirable to set m to approximately 50. Thus, there will be a reasonable likelihood that the correction window will be large enough to include at least one error.

	Regarding claim 27 Leontiades further discloses the  method of claim 19, further comprising providing the feedback information to a set-top-box for visual display to a user.
	Col. 5 lines 7-30 for  Referring now to FIGS. 3-5, the basic operation of the fast error correction system of the present invention shall now be described. FIG. 3 is a flow chart illustrating the operation of the speech recognition engine 26, FIG. 4(a)-(c) is a flow chart illustrating the operation of the speech text processor application 28, and FIG. 5 is a flow chart illustrating the operation of the voice navigator application 22 in connection with the invention. see also Fig. 9 

	Regarding claim 34 Leontiades further discloses the  method of claim 19, wherein the feedback information comprises at least one overlay. 
Fig. 4C for step 104 see also Fig. 9 for alternate words (136)

	Regarding claim 35 Risi further discloses the  method of claim 19, wherein the remote control device comprises a set of user activated keys adapted to execute functions of the entertainment environment.
([0015] and Fig. 1 for  a sample remote control 110 that includes traditional buttons such as Channel Up/Down, and numbered buttons to allow the user to enter the numeric designation of channels)

	Regarding claim 36 Leontiades further discloses a  system for enabling a user to select media content in an entertainment environment, said system comprising: 
	a first means for receiving user speech and transmitting a speech signal; 
Col. 5 lines 7-30 for Referring now to FIGS. 3-5, the basic operation of the fast error correction system of the present invention shall now be described. FIG. 3 is a flow chart illustrating the operation of the speech recognition engine 26, FIG. 4(a)-(c) is a flow chart illustrating the operation of the speech text processor application 28, and FIG. 5 is a flow chart illustrating the operation of the voice navigator application 22 in connection with the invention. see also Fig. 9 
	 Fig. 4C for step 104 see also Fig. 9 for alternate words (136)
	a second means for: 
	receiving the speech signal from the first means, providing feedback information comprising a list of possible matches associated with the speech signal, 
Col. 5 lines 7-30 for Referring now to FIGS. 3-5, the basic operation of the fast error correction system of the present invention shall now be described. FIG. 3 is a flow chart illustrating the operation of the speech recognition engine 26, FIG. 4(a)-(c) is a flow chart illustrating the operation of the speech text processor application 28, and FIG. 5 is a flow chart illustrating the operation of the voice navigator application 22 in connection with the invention. see also Fig. 9 
	 Fig. 4C for step 104 see also Fig. 9 for alternate words (136)
However, Leontiades fails to disclose 
	outputting commands for enabling selection of media content, and selecting and using media content based on the outputted commands.
In the same field of endeavor, Risi disclose a remote controller with 
	outputting commands for enabling selection of media content, and selecting and using media content based on the outputted commands.
 ([0024] for the remote control 110 may include voice recognition technology used for channel selection). 
 ([0024] for the remote control 110 may include voice recognition technology used for channel selection). 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the remote controller including buttons and voice recognition features as disclosed by Risi to the remote controller as disclosed by Kimura in order to control the television by using buttons and/or voice recognition features.
	Regarding claim 37 Risi further discloses the  system of claim 36, wherein every function of the entertainment environment that can be executed by activation of user activated keys on the first means can also be executed by the second means.
([0015] and Fig. 1 for  a sample remote control 110 that includes traditional buttons such as Channel Up/Down, and numbered buttons to allow the user to enter the numeric designation of channels)

	Regarding claim 38 Leontiades further discloses the  system of claim 36, wherein the second means is further configured to transcribe the speech signal into textual information.
	Col. 5 lines 7-30 for Referring now to FIGS. 3-5, the basic operation of the fast error correction system of the present invention shall now be described. FIG. 3 is a flow chart illustrating the operation of the speech recognition engine 26, FIG. 4(a)-(c) is a flow chart illustrating the operation of the speech text processor application 28, and FIG. 5 is a flow chart illustrating the operation of the voice navigator application 22 in connection with the invention. see also Fig. 9 

	Regarding claim 39 Leontiades further discloses the  system of claim 38, wherein the textual information is represented by binary streams.
	FIG. 6(a), the list of alternate words 64 is stored together with the list of identified words and their assigned tags 62.

	Regarding claim 40 Risi further discloses the  system of claim 36, wherein the first means is configured to forward the speech signal to the second means without modifying the speech signal.
([0024] for the remote control 110 of Risi may include voice recognition technology used for channel selection and as a result the user can surf or choose between different media content displayed un different channel.)

	Regarding claim 41 Risi further discloses the  system of claim 36, wherein every function that can be executed by activation of user activated keys on the first means can also be executed by the second means.
([0015] and Fig. 1 for  a sample remote control 110 that includes traditional buttons such as Channel Up/Down, and numbered buttons to allow the user to enter the numeric designation of channels)

	Regarding claim 42 Leontiades further discloses the  system of claim 36, wherein:
	the second means is further configured to recognize meaning embodied in the speech signal; and
	Col. 10, lines 8-40 for  Significantly, the optimal value of m (i.e. the number of words in the correction vocabulary) is preferably determined based upon the capabilities of the speech recognition engine 26. In particular, m is preferably determined by statistical evaluation of the recognition engine's performance, to be large enough so as to include in the correction window at least one occurrence of a word which requires correction in the case of previously unedited text which has been dictated. For example, if the speech recognition engine identifies spoken words correctly 98% of the time, then an error will occur in about one (1) out of every fifty (50) words. In this case, it would be desirable to set m to approximately 50. Thus, there will be a reasonable likelihood that the correction window will be large enough to include at least one error.
	the feedback information denotes whether substantive meaning has been successfully recognized in the speech signal.


	Regarding claim 43 Leontiades further discloses the  system of claim 42, wherein recognizing substantive meaning embodied in the speech signal comprises generating a set of navigation grammars and a vocabulary.
	Col. 10, lines 8-40 for  Significantly, the optimal value of m (i.e. the number of words in the correction vocabulary) is preferably determined based upon the capabilities of the speech recognition engine 26. In particular, m is preferably determined by statistical evaluation of the recognition engine's performance, to be large enough so as to include in the correction window at least one occurrence of a word which requires correction in the case of previously unedited text which has been dictated. For example, if the speech recognition engine identifies spoken words correctly 98% of the time, then an error will occur in about one (1) out of every fifty (50) words. In this case, it would be 

		Regarding claim 45 Leontiades further discloses the  system of claim 42, further comprising a display, and further wherein: the system is configured to enable text on the display to be selected by activation of user activated keys on the first means; and 
	Col. 10, lines 8-40 for  Significantly, the optimal value of m (i.e. the number of words in the correction vocabulary) is preferably determined based upon the capabilities of the speech recognition engine 26. In particular, m is preferably determined by statistical evaluation of the recognition engine's performance, to be large enough so as to include in the correction window at least one occurrence of a word which requires correction in the case of previously unedited text which has been dictated. For example, if the speech recognition engine identifies spoken words correctly 98% of the time, then an error will occur in about one (1) out of every fifty (50) words. In this case, it would be desirable to set m to approximately 50. Thus, there will be a reasonable likelihood that the correction window will be large enough to include at least one error.
	the system is further configured to enable text on the display to be selected by the second means in response to the recognized substantive meaning.
	Col. 10, lines 8-40 for  Significantly, the optimal value of m (i.e. the number of words in the correction vocabulary) is preferably determined based upon the capabilities of the speech recognition engine 26. In particular, m is preferably determined by 

	Regarding claim 46 Leontiades further discloses the  system of claim 36, wherein the second means is further configured to provide the feedback information to a set-top-box for visual display to a user.
	Col. 5 lines 7-30 for  Referring now to FIGS. 3-5, the basic operation of the fast error correction system of the present invention shall now be described. FIG. 3 is a flow chart illustrating the operation of the speech recognition engine 26, FIG. 4(a)-(c) is a flow chart illustrating the operation of the speech text processor application 28, and FIG. 5 is a flow chart illustrating the operation of the voice navigator application 22 in connection with the invention. see also Fig. 9 
	
	Regarding claim 53 Leontiades further discloses the  system of claim 36, wherein the feedback information comprises at least one overlay.
Fig. 4C for step 104 see also Fig. 9 for alternate words (136)

	Regarding claim 54 Leontiades further discloses the  system of claim 36, wherein the first means comprises a set of user activated keys adapted to execute functions of the entertainment environment. 
([0015] and Fig. 1 for  a sample remote control 110 that includes traditional buttons such as Channel Up/Down, and numbered buttons to allow the user to enter the numeric designation of channels)

Claims 11, 28 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leontiades et al.  (US 5909667) (Leontiades) in view of Risi (US 20020044226) and Calderone et al.  (US 20010056350) (Calderone).
	Regarding claim 11 Leontiades in view of Risi fails to disclose the system of claim 10, wherein the feedback information comprises an indication that:
	 a push-to-talk button is pressed down, or that the system is listening to or processing an utterance.
	in the same filed of endeavor, Calderone discloses a push-to-talk button is pressed down, or that the system is listening to or processing an utterance.
[0111] The microphone in the remote relays the subscriber's speech commands to the central speech recognition engine. The push-to-talk button may begin the process of speech recognition by informing the system that the subscriber is about to speak and also to provide immediate address information. Address information identifies the user site at which the speaking occurs.
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the voice recognition push to talk  as disclosed 

	Regarding claim 28 Leontiades in view of Risi fails to disclose the  method of claim 27, wherein the feedback information comprises an indication that: 
a push-to-talk button is pressed down, or an utterance is being listened to or processed.
	in the same filed of endeavor, Calderone discloses wherein the feedback information comprises an indication that: 
	a push-to-talk button is pressed down, or an utterance is being listened to or processed.
[0111] The microphone in the remote relays the subscriber's speech commands to the central speech recognition engine. The push-to-talk button may begin the process of speech recognition by informing the system that the subscriber is about to speak and also to provide immediate address information. Address information identifies the user site at which the speaking occurs.
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the voice recognition push to talk  as disclosed by Calderone to the remote controller including the voice recognition part as disclosed by Leontiades in view of Risi in order to begin the process of speech recognition by informing the system that the subscriber is about to speak.

  system of claim 46, wherein the feedback information comprises an indication that: a push-to-talk button is pressed down, or that the system is listening to or processing an utterance.
	in the same filed of endeavor, wherein Calderone discloses the feedback information comprises an indication that: a push-to-talk button is pressed down, or that the system is listening to or processing an utterance.
[0111] The microphone in the remote relays the subscriber's speech commands to the central speech recognition engine. The push-to-talk button may begin the process of speech recognition by informing the system that the subscriber is about to speak and also to provide immediate address information. Address information identifies the user site at which the speaking occurs.
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the voice recognition push to talk  as disclosed by Calderone to the remote controller including the voice recognition part as disclosed by Leontiades in view of Risi in order to begin the process of speech recognition by informing the system that the subscriber is about to speak.

	Claims 8, 12, 25, 29, 44 and 48 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leontiades et al.  (US 5909667) (Leontiades) in view of Risi (US 20020044226) and 	Wyman (US 20030046071).
Regarding claim 8 Leontiades in view of Risi fails to disclose system of claim 6, wherein the feedback information comprises an indication of unsuccessful recognition.
	In the same field of endeavor, Wyman discloses a system, wherein the feedback information comprises an indication of unsuccessful recognition selected from one of a plurality of levels.
 	(Figures 1 and 3 and [0012] and [0025] for if the voice recognition processor did not recognize the sound in the audio stream, the words that were not recognized are replaced with a three questions marks (considered as “visual indications”) to indicate visually to the user that something in the audio stream was missed).
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the voice recognition processor as disclosed by Wyman to the remote controller including the voice recognition part as disclosed by Kimura in view of Risi in order to inform the user about the voice recognition performance.

	Regarding claim 12 Leontiades in view of Risi fails to disclose the  system of claim 10, wherein the feedback information comprises an indication of unsuccessful recognition selected from one of a plurality of levels.
	In the same field of endeavor, Wyman discloses a system, wherein the feedback information comprises an indication of unsuccessful recognition selected from one of a plurality of levels.

Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the voice recognition processor as disclosed by Wyman to the remote controller including the voice recognition part as disclosed by Kimura in view of Risi in order to inform the user about the voice recognition performance.
	
	Regarding claim 25 Leontiades in view of Risi fails to disclose the  method of claim 23, wherein the feedback information comprises an indication of unsuccessful recognition.
	In the same field of endeavor, Wyman discloses a system, wherein the feedback information comprises an indication of unsuccessful recognition.
	 (Figures 1 and 3 and [0012] and [0025] for if the voice recognition processor did not recognize the sound in the audio stream, the words that were not recognized are replaced with a three questions marks (considered as “visual indications”) to indicate visually to the user that something in the audio stream was missed).
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the voice recognition processor as disclosed by Wyman to the remote controller including the voice recognition part as disclosed by 	

	Regarding claim 29 Leontiades in view of Risi fails to disclose the  method of claim 27, wherein the feedback information comprises an indication of unsuccessful recognition selected from one of a plurality of levels.
	In the same field of endeavor, Wyman discloses a system, wherein the feedback information comprises an indication of unsuccessful recognition selected from one of a plurality of levels.
	 (Figures 1 and 3 and [0012] and [0025] for if the voice recognition processor did not recognize the sound in the audio stream, the words that were not recognized are replaced with a three questions marks (considered as “visual indications”) to indicate visually to the user that something in the audio stream was missed).
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the voice recognition processor as disclosed by Wyman to the remote controller including the voice recognition part as disclosed by Kimura in view of Risi in order to inform the user about the voice recognition performance.
		
	Regarding claim 44 Leontiades in view of Risi fails to disclose the  system of claim 42, wherein the feedback information comprises an indication of unsuccessful recognition.
, wherein the feedback information comprises an indication of unsuccessful recognition.
	 (Figures 1 and 3 and [0012] and [0025] for if the voice recognition processor did not recognize the sound in the audio stream, the words that were not recognized are replaced with a three questions marks (considered as “visual indications”) to indicate visually to the user that something in the audio stream was missed).
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the voice recognition processor as disclosed by Wyman to the remote controller including the voice recognition part as disclosed by Kimura in view of Risi in order to inform the user about the voice recognition performance.
		
	Regarding claim 48 Leontiades in view of Risi fails to disclose the  system of claim 46, wherein the feedback information comprises an indication of unsuccessful recognition selected from one of a plurality of levels.
	In the same field of endeavor, Wyman discloses a system, wherein the feedback information comprises an indication of unsuccessful recognition selected from one of a plurality of levels.
	 (Figures 1 and 3 and [0012] and [0025] for if the voice recognition processor did not recognize the sound in the audio stream, the words that were not recognized are replaced with a three questions marks (considered as “visual indications”) to indicate visually to the user that something in the audio stream was missed).
.
		
Allowable Subject Matter
Claims 13-16, 30-33 and 49-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMIRA MONSHI/           Primary Examiner, Art Unit 2422